OPINION

Per Curiam:

In this appeal from an order denying a pretrial petition for habeas corpus, we believe evidence presented to the grand jury justified its indictment of appellant. At this juncture we *419need not and do not decide whether such evidence would support a conviction. Cf. McDonald v. Sheriff, 89 Nev. 326, 512 P.2d 774 (1973); Maskaly v. State, 85 Nev. 111, 450 P.2d 790 (1969).
Other contentions raised by appellant have previously been considered and rejected. See Cairns v. Sheriff, 89 Nev. 113, 508 P.2d 1015 (1973); Mears v. State, 83 Nev. 3, 422 P.2d 230 (1967); and, cf. Schmitt v. State, 88 Nev. 320, 497 P.2d 891 (1972).
The order denying habeas relief is affirmed.